FILED
                            NOT FOR PUBLICATION                                MAR 4 2014

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


CLARENCE HAYWOOD,                                 No. 12-56845

               Plaintiff - Appellant,             D.C. No. 5:03-cv-00996-DT

  v.
                                                  MEMORANDUM*
STEPHEN J. HILLMAN, Magistrate
Judge; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                    Audrey B. Collins, District Judge, Presiding

                            Submitted February 18, 2014**

Before:        ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       Former California state prisoner Clarence Haywood appeals pro se from the

district court’s order striking a document he filed in violation of a vexatious litigant

order issued in his action under Bivens v. Six Unknown Named Agents of Federal


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Bureau of Narcotics, 403 U.S. 388 (1971). We have jurisdiction under 28 U.S.C.

§ 1291. We review for an abuse of discretion, Moy v. United States, 906 F.2d 467,

469 (9th Cir. 1990), and we affirm.

      In a previous appeal, this court affirmed the district court’s imposition of a

vexatious litigant order against Haywood that required him to obtain the court’s

permission before filing any future claims regarding an alleged judicial conspiracy

to uphold his criminal convictions under California’s purportedly unconstitutional

three-strikes law. See Haywood v. Hillman, No. 08-56338, 398 F. App’x 296 (9th

Cir. Sep. 13, 2010). Because Haywood failed to obtain the court’s permission

before filing the document at issue in violation of the vexatious litigant order, the

district court did not abuse its discretion by rejecting it. Cf. In re Fillbach, 223

F.3d 1089, 1090 (9th Cir. 2000) (affirming the dismissal of a petition filed in the

district court to try to circumvent the bankruptcy court’s vexatious litigant order).

      Haywood’s motion to expedite, filed on February 5, 2014, is denied as moot.

      AFFIRMED.




                                            2                                     12-56845